May 8, 1952

Hon. R. C. Lanning       Opinion No. V-1455
Chairman
State Board of Control   Re:   Authority of the Board
Austin, Texas                  of Control to allocate
                               to the Texas Education
                               Agency certain space
                               in.the State Land Office
                               Building which Is now
                               occupied by other de-
Dear Sir:                      partments.
          Your request for an opinion of this office
is as follows:
          "The Board of Control, in endeavoring
     to carry out the mandate of the Legislature
     that the Texas Education Agency shauld be
     acoommodated in contiguous offices,,desires
     to allocate adequate space In the State Land
     Office Building for the Texas Ed,ucation
     Agency.
          "Since the State Banking Department
     has moved from the Walton Building and the
     Board of Insurance Commissioners has moved
     from the State Land Office Building, it Is
     possible at this time to allocate substan-
     tially equivalent office space for two
     State Departments now remaining In the
     State Land Office Building, where,uponade-
     quate space for the Texas Education Agency
     will exist in the State Land Office Bulld-
     ing.
          "It Is the.vlew of the Board of Con-
     trol that the provisions of Article 665,
     Vernon's Civil Stat,utes,authorizing this
     department to allocate space In the public
     buildings to the departments, authorize
     and require the Board to make changes in
     the space allocations In the public bulld-
     ings from time to time as the Board finds
Hon. R. C. Lanning, page 2   (V-1455)


    necessary to promote the efficient utili-
    zation of the public buildings in its
    charge.
         "Two State Departments which now
    Occupy space In the State Land Office
    Building can be housed In substantially
    equivalent space In other public build-
    lngs, namely, the Walton Building and
    the Capitol Building, respectively, but
    these departments have questioned the
    authority of the Board of Control to
    require that they move from the space
    they now occupy.
         "The Board of Control requests the
    opinion of your office concerning the au-
    thority of the Board under Article 665,
    to allocate space in the State Land Of-
    fice Building now occupied by other de-
    partments to the Texas Education Agency."
                                                 -
         Article 665, V.C.S., Is as follows:
         "The State Board of Control shall
    have charge and control of all public
    buildings, grounds and property of the
    State, and is the Custodian of all public
    personal property, and is charged with the
    responsibility to properly care for and
    protect such property from damage, in-
    trusion or improper usage, and the Board
    is expressly directed to take any steps
    necessary to protect any public bulld-
    lngs against any existing orthreatened
    fire hazards. And the Board shall be
    authorized to provide for the allocation
    of space In any of th public buildings
    to the departments ofethe State Govern-
    ment and for the uses authorized by 'law
    to have and occupy space In the State
               and shall be authorized to
    %F-
    ma e any repairs to any such buildings
    or parts thereof necessary to the serv-
    iceable accommodation of the uses to
    which such buildings or space therein
    may be allotted. Provided the Board of
    Control shall not be understood to have
    or exercise any authority to direct the
Hon. R~ C. Lannlng, page 3   (V-1455)


     allotment of space in any public building
     in any manner calculated to increase the
     operations of any department or use be-
     yond the discharge of duties devolved by
     provision of law. Said Board of Control
     shall remove all occupants of all commit-
     tee rooms in the Capitol and keep them
     free for Legislative work, Provided,
     however, that the allocation of any space
     affecting the quarters of either House of
     the Legislature, must have the approval of
     the Speaker of the Ho,useof Representatives
     or the Lie~utenantGovernor, the approval
     being for the quarters alltcated to the
     particular House affected.   (Emphasis added,)
          The Legislature has the'exclusive authority
to place property owned by the State in the custody
and control of the agency of the State it deems best
suited for such duties. Conley v. Da,ughtersof the
Republic, 106 Tex. 80, 156 S,W. 197 (1913)0 The
Legislature, by the enactment of Article 665, has
placed the custody and control of the public build-
ings, gro,unds,and property of the State In the Board
of Control. It has directed that the Board shall al-
locate space In the public buildings under Its custody
to the departments of the State government for the
uses authorized by law, subject to the following llml-
tation:
          If
           0 IID Provided the Board of Control
     shall not be ,understoodto have or exercise
     any authority to direct the allotment of
     space in any public building In any manner
     calculated to increase the operations of
     any department or use beyond the discharge
     of duties devolved by provision of law.
     " o 0
          Unless this limitation, which Involves a
fact iss,uebeyond the scope of our opinion, is in-
volved, It is our opinion that it Is within the dis-
cretion of the State Board of Control to determine
the allocation of space outlined in your request and
make the changes contemplated.
                                                  , .A




Hon. R. C. Lanning, page 4   (V-1455)


                      SUMMARY
          It is within the discretion of the
     State Board of Control to allocate to
     the Texas Education Agency certain space
     now occupied by other departments in pub-
     lic buildings under the custody of the
     Board of Control. Art. 665~,V.C.S. The
     power of the Board of Control In this mat-
     ter is limited o,nlyby the provisions of
     Article 665 requiring that it shall not
     allot space "in any manner calculated to
     increase the operations of any department
     or use beyond the dlscharge,,ofduties de-
     volved by provision of law..
                              Yours very truly,
APPROVED:                       PRICE DANIEL
                              Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary Kate Wall
Reviewing Assistant
                                   Assistant
Charles D. Mathews
First Assistant
JR:mh